667 S.E.2d 230 (2008)
STATE
v.
William A. LUCAS-BEY.
No. 89P07-3.
Supreme Court of North Carolina.
August 26, 2008.
Robert Montgomery, Special Deputy Attorney General, R. Stuart Albright, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 9th day of July 2008 by Defendant for "Petition for Writ of Supervisory Control Under N.C. Constitution, Art. 4, Sec. 12(1), N.C.G.S. Sec. 7A-32(b)":
"Motion Dismissed by order of the Court in conference this the 26th day of August 2008."